

116 HR 7541 IH: VA Zero Suicide Demonstration Project Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7541IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mrs. Lee of Nevada (for herself, Mr. Bergman, Mr. Cisneros, Mr. Levin of California, and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish the Zero Suicide Initiative pilot program of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the VA Zero Suicide Demonstration Project Act of 2020.2.Zero Suicide Initiative pilot program(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a pilot program called the Zero Suicide Initiative (referred to in this section as the program).(b)PurposeThe program shall implement the curriculum of the Zero Suicide Institute of the Education Development Center (referred to in this section as the Institute) to improve safety and suicide care for veterans, thereby significantly reducing rates of suicide.(c)DevelopmentThe first year of the program shall be dedicated to program development, including planning and site selection. In developing the program, the Secretary shall consult with—(1)the Secretary of Health and Human Services;(2)the National Institutes of Health;(3)public and private institutions of higher education;(4)educators;(5)experts in suicide assessment, treatment, and management;(6)veterans service organizations; and(7)professional associations the Secretary determines relevant to the purposes of the program.(d)Staff leaders; program elementsThe program shall consist of not less than 10 weeks of education regarding suicide care, beginning with the selection of five to ten staff leaders from each site selected under subsection (e) who shall carry out the following program elements:(1)Complete the organizational self-study of the Institute as a team.(2)Attend the two-day Zero Suicide Academy of the Institute.(3)Formulate a plan to collect data to support evaluation and quality improvement using the data elements worksheet of the Institute.(4)Communicate to staff at the respective site the adoption of a specific suicide care approach.(5)Administer the workforce survey of the Institute to all staff at the respective site to learn more about perceived comfort with and competence in caring for patients at risk of suicide.(6)Review, develop, and implement training on processes and policies regarding patients at risk of suicide, including—(A)screening;(B)assessment;(C)use of electronic health records;(D)risk formulation;(E)treatment; and(F)care transition.(e)Sites(1)NumberThe Secretary shall carry out the program at five medical centers of the Department of Veterans Affairs, one of which primarily serves veterans who live in rural and remote areas as determined by the Secretary.(2)TimelineThe Secretary shall select—(A)15 candidate sites for the program not later than 180 days after the date of the enactment of this Act; and(B)the final five sites not later than 270 days after the date of the enactment of this Act.(3)ConsultationIn selecting sites at which to carry out the program, the Secretary shall consult with experts including officials of—(A)the National Institute of Mental Health;(B)the Substance Abuse and Mental Health Services Administration of the Department of Health and Human Services;(C)the Office of Mental Health and Suicide Prevention of the Department of Veterans Affairs;(D)the Health Services Research Division of the Department of Veterans Affairs;(E)the Office of Health Care Transformation of the Department of Veterans Affairs; and(F)the Zero Suicide Institute.(4)FactorsIn selecting sites for the program, the Secretary shall consider the following factors:(A)Interest in, and capacity of, the staff of the medical centers to implement the program.(B)Geographic variation.(C)Variations in size of medical centers.(D)Regional suicide rates of veterans.(E)Demographic and health characteristics of populations served by each medical center.(f)Annual progress report(1)In generalNot later than two years after the date on which the Secretary establishes the program, and annually thereafter until termination of the program, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on the program.(2)ElementsEach report under paragraph (1) shall include the following:(A)Progress of staff leaders at each site in carrying out tasks under paragraphs (1) through (5) of subsection (d).(B)The percentage of staff at each site trained under paragraph (6) of subsection (d).(C)An assessment of whether policies and procedures implemented at each site align with standards of the Institute with regards to—(i)suicide screening;(ii)lethal means counseling;(iii)referrals for comprehensive assessment of suicidality;(iv)safety planning for patients receiving referrals under clause (iii);(v)risk management during care transitions; and(vi)outreach to high-risk patients.(D)A comparison of the suicide-related outcomes at program sites and those of other medical centers of the Department of Veterans Affairs, including—(i)the percentage of patients screened for suicide risk;(ii)the percentage of patients counseled in lethal means safety;(iii)the percentage of patients screened for suicide risk referred for comprehensive assessment of suicidality;(iv)the percentage of patients referred for comprehensive assessment who complete safety planning;(v)emergency department utilization;(vi)inpatient psychiatric hospitalizations;(vii)the number of suicide attempts among all patients and among patients referred for comprehensive assessment of suicidality; and(viii)the number of suicide deaths among all patients and among patients referred for comprehensive assessment of suicidality.(g)Final report(1)In generalNot later than one year after the termination of the program, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a final report.(2)ElementsThe report under this subsection shall include the following:(A)A detailed analysis of information in the annual reports under subsection (f).(B)The determination of the Secretary whether it is feasible to continue the program.(C)The recommendation of the Secretary whether to extend the program or make the program permanent.(h)Termination; extension(1)In generalSubject to paragraph (2), the program shall terminate on the date that is five years after the date on which the Secretary establishes the program under subsection (a).(2)Authority to extendThe Secretary may extend the program for not more than two years if the Secretary notifies Congress in writing of such extension not less than 180 days before the termination date under paragraph (1).